—Judgment unanimously affirmed. Memorandum: Defendant was not present during a sidebar conference with a prospective juror. Because *968the prospective juror was then excused, reversal is not required (see, People v Brown, 207 AD2d 962; People v Castro-Garcia, 203 AD2d 899, Iv denied 83 NY2d 965). We have reviewed the remaining contentions of defendant and conclude that each is lacking in merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Criminal Possession Weapon, 2nd Degree.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.